Citation Nr: 1617418	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  14-25 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 40 percent for service-connected degenerative arthritis of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The June 2014 statement of the case discussed both the Veteran's claim for a higher rating for his lumbar spine condition as well as a claim for service connection for chronic dry eyes.  However, in his June 2014 substantive appeal (VA Form 9), the Veteran specifically noted that he was only appealing the issue of a higher rating for his lumbar spine condition and not the service connection claim for chronic dry eyes.  While the RO continued to discuss the Veteran's service connection claim in the January 2015 supplemental statement of the case (SSOC), the Board does not have jurisdiction of this issue as the Veteran did not submit a VA Form 9 nor did he indicate that he wished to further the appeal as it pertains to that issue.  Therefore, the issue of service connection for chronic dry eyes is not before the Board. 

The Board further notes that additional evidence, namely VA treatment records dated through November 15, 2014, pertaining to the claim were submitted.  While the SSOC was dated January 2015, it did not list the VA treatment records as among the evidence considered.  The Board sent a letter to the Veteran requesting that he waive initial agency of original jurisdiction (AOJ) consideration of this evidence in accordance with 38 C.F.R. § 20.1304(c) (2015).  Thereafter, the Veteran indicated in an April 2016 document that he wished for such evidence to be considered by the AOJ in the first instance.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R.          § 3.159.

As noted in the Introduction, additional evidence was submitted, and while the SSOC was dated January 2015, it did not list the additional evidence among that which had been considered.  This new evidence consists of VA treatment records, dated through November 15, 2014.  In March 2016, the Board mailed the Veteran an Additional Evidence Response Form to clarify whether he wished to waive initial AOJ consideration of the evidence.  In April 2016, the Veteran requested that the appeal be remanded for AOJ review of the additional evidence.  Accordingly, this matter must be remanded in order for the AOJ to review the evidence received since the issuance of the January 2015 statement of the case.

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records from the VA Medical Center Hampton, as well as the Norfolk/Virginia Beach CBOC dated to the present, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his lumbar condition.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records. 

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to specifically include the VA treatment records dated through November 15, 2014 and any additional evidence associated with the record.  If the claim remains denied, a supplemental statement of the case should be issued.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this Remand is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




